Exhibit 10.4

FORM OF PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is entered into as
of the dated as of the __th day of September 2008, by and among COMMERCE PLANET,
INC., a Utah corporation (the “Company”) with an address at 30 S. La Patera
Lane, Goleta, CA 93117, LEGACY MEDIA LLC, a California limited liability company
and wholly-owned subsidiary of, with the same address as, the Company
(“Legacy”), and CONSUMER LOYALTY GROUP LLC, a California limited liability
company and wholly-owned subsidiary of, with the same address as, the Company
(“Consumer”), for the benefit of MORLEX, INC., a Colorado corporation
(hereinafter referred to as the “Lender” or “Secured Party”). The Company,
Legacy and Consumer are hereinafter referred to individually as a “Pledgor” and
collectively as the “Pledgors.”

W I T N E S S E T H :

                    WHEREAS, Legacy and Consumer are each wholly-owned
subsidiaries of the Company;

                    WHEREAS, the parties hereto are parties to the Asset
Purchase Agreement (the “Purchase Agreement”) dated as of the 16th day of
September 2008, by and among the Pledgors, Lender Superfly Advertising, Inc., an
Indiana corporation and wholly-owned subsidiary of Lender (the
“Purchaser”).  Pursuant to the Purchase Agreement, the Legacy and Consumer have
agreed to sell and Purchaser has agreed to purchase certain of the assets used
or held for use by Legacy and Consumer in the conduct of the Business in
consideration of the Purchase Price and the Assumed Liabilities (as such terms
are defined in the Purchase Agreement).

                    WHEREAS, the Company is the maker (the “Maker”) of the (US)
$200,000 promissory note (the “Note”) in favor of the Lender or any subsequent
holder of such Note;

                    WHEREAS, the Pledgors have unconditionally and irrevocably
guaranteed the obligations of the Company under the Note pursuant that certain
Unconditional Guaranty Agreement executed by Legacy and Consumer in favor of
Lender (the “Guaranty”); and

                    WHEREAS, the Lender is willing to make the loan evidenced by
the Note only if each Pledgor executes and delivers this Pledge Agreement and
jointly and severally pledges to the Secured Party all of the merchant accounts
of the Pledgors, including without limitation the credit card reserve accounts,
listed on Schedule A attached hereto.

             NOW, THEREFORE, in consideration of the foregoing and other good
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, effective as of the date hereof, each Pledgor hereby pledges and
assigns to Secured Party, and grants Secured Party a security interest in the
Collateral (as hereinafter defined).

             Each Pledgor hereby agrees with Secured Party as follows:

AGREEMENT

             1. Definitions.  In addition to all of the other
initially-capitalized terms defined herein, the following terms shall have the
following respective meanings:

                    (a) “Code” means the Uniform Commercial Code, as in effect
from time to time in the State of California.

- 1 -

--------------------------------------------------------------------------------



                    (b) “Collateral” means (i) all of the merchant accounts of
the Pledgors, including without limitation the credit card reserve accounts,
listed on Schedule A attached hereto (collectively, the “Merchant Accounts”),
and (ii) all Proceeds (as hereinafter defined) of such Merchant Accounts. The
inclusion of Proceeds in this definition does not authorize Pledgor to sell,
dispose of or otherwise use the Collateral in any manner not specifically
authorized by this Pledge Agreement.

                    (c) “Proceeds” means (i) all “proceeds” (as such term is
defined in Section 9-102(a)(64) of the Code) and “products” with respect to the
Collateral and (ii) includes, without limitation:  whatever is receivable or
received when Collateral is sold, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary; all rights to payment,
including return premiums, with respect to any insurance relating thereto; all
interest, dividends and other property receivable or received on account of the
Collateral or proceeds thereof, (including all distributions in respect of the
Merchant Accounts, all collections thereon or all distributions with respect
thereto); and proceeds of any indemnity or guaranty payable to Pledgor or
Secured Party from time to time with respect to any Collateral.

                    (d) “Secured Obligations” means the full and timely payment,
performance and observance by the Company of all of the terms, covenants and
provisions of the Note, and the full and timely payment, performance and
observance by the Guarantors of all of the terms, covenants and provisions of
the Guaranty, including, without limitation, the payment by the Company and the
Pledgors of all principal, interest and any other sums payable to Lender in
respect of the Note.

             2. Pledge of Collateral.   

                    (a) As security for the due and punctual payment and
performance of all of the Secured Obligations (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, including
without limitation the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)), whether allowed or allowable as claims, each Pledgor hereby (1)
pledge, transfer, hypothecate and assign to Secured Party ALL OF its right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, and (2) grants to Secured Party a continuing first priority lien on
and security interest in and to the Collateral, whether now owned or hereafter
acquired.  As a condition to the Secured Party’s making the Loan (as defined in
the Purchase Agreement), each Pledgor shall deliver to Lender UCC-1 financing
statements with respect to the Secured Party’s lien on the Collateral.

                    (b) Secured Party shall retain a valid and perfected first
priority security interest in the Collateral until the date on which each and
every one of the Secured Obligations has been fully and indefeasibly performed
in accordance with the terms of the Note, including the indefeasible payment in
full of the principal amount of the Note, and all interest accrued thereon (but
excluding any indemnity obligation or other obligations which, by the terms of
the Note, survive performance in full of the other obligations; provided,
however, that none of such future indemnity obligations are then due and payable
or reasonably likely to be due and payable in the foreseeable future (such
obligations, the “Surviving Obligations”). Upon the occurrence and during the
continuance of an Event of Default (as defined in the Note), Secured Party may
exercise, in addition to its other rights and remedies hereunder, or in the Note
or the Guaranty, all rights and remedies of a secured party under the Code with
respect to the Collateral as in effect at the time or otherwise available by
action or actions at law or in equity, including, without limitation:

                    (i) to sell, assign and effectively transfer the Collateral
either at public or private sale, at the option of Secured Party, without
recourse to judicial proceedings and without either demand, appraisement,
advertisement or notice of any kind, all of which are expressly waived;

- 2 -

--------------------------------------------------------------------------------



                    (ii) to proceed by way of appropriate judicial proceedings
to have the Collateral sold at judicial sale, with or without appraisement;

                    (iii) to seek an injunction of the prohibited action;

                    (iv) make demand upon and receive from any or all Merchant
Bank(s) all amounts in such Merchant Accounts, and all Merchant Banks may rely
upon the authorization to release funds to Lender set forth herein and will be
indemnified by Pledgors from any and all liability in connection with releasing
funds to Lender; or

                    (v) to pursue any other available legal remedy; and, out of
the Proceeds of the sale of the Collateral, Secured Party shall be entitled to
receive, by preference and priority over all Persons whatsoever, the full
remaining and unpaid balance of the Secured Obligations, together with all
interest, costs, reasonable attorneys’ fees and other charges;

provided, however, that Secured Party shall provide Pledgors with reasonable
prior notice of a public or private sale of the Collateral as required by the
Code, and Pledgors hereby agree and stipulate that such notice shall be deemed
to be commercially reasonable notice in satisfaction of the requirements of the
Code.

             Without limiting the foregoing, Secured Party and/or any nominee(s)
or designee(s) thereof, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except for any notice
required by law) to or upon Pledgors, or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), pursuant to this Section 2 or otherwise in accordance with
the Code upon such terms and conditions as Secured Party may deem advisable and
at such prices and upon such other terms as Secured Party may deem commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk irrespective of the impact of such sales on the market price of
any Collateral.  Secured Party and/or such nominee(s) or designee(s) shall have
the right upon any public sale or sales, and, to the extent permitted by law,
upon any private sale or sales, to purchase the Collateral so sold, free of any
right or equity of redemption in Pledgors, which right or equity each of the
Pledgors hereby waives and/or releases.  Secured Party shall apply any Proceeds
from time to time held by it and the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale in accordance with this
Pledge Agreement.  Secured Party may be the purchaser of any or all of the
Collateral at any such sale and Secured Party shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured party at such sale.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of Pledgors, and each Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may have at any time in the future have under any rule of law or statute now
existing or thereafter enacted.  Each Pledgors agrees that, to the extent notice
of sale shall be required by law, at least fifteen (15) days’ notice to Pledgors
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.  Secured Party may adjourn any public or private sale
from time to time by announcing the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Pledgor hereby waives, to the extent permitted by law, any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.  If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, each Pledgor shall be
liable for the deficiency and the fees of any attorneys employed by Secured
Party to collect such deficiency.  To the extent permitted by applicable law,
each Pledgor further waives and agrees not to assert any rights or privileges
which it may acquire under Section 9-112 of the Code.  In connection with any
sale of the Collateral, Secured Party may specifically disclaim any warranties
of title or the like, and such disclaimer shall not be considered adversely to
affect the commercial reasonableness of such sale.  If Secured Party sells any
of the Collateral on credit, each Pledgor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of such purchaser.  In the event a purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Pledgors shall be
credited with the proceeds of the sale.

- 3 -

--------------------------------------------------------------------------------



                    (c) In addition to the remedies described in Section 2(b)
above, if any Event of Default shall occur and immediately upon the occurrence
thereof and so long as such Event of Default shall be continuing:  (i) Secured
Party and/or its nominees or designees shall have the right to receive any and
all dividends, payments or distributions paid with respect to the Merchant
Accounts and the other Collateral, as applicable, and make application thereof
in accordance with this Pledge Agreement (and any dividends and other payments
received in trust by Pledgors for the benefit of Secured Party shall be
segregated from the other funds of Pledgors), and (ii) at Secured Party’s
election, all Merchant Accounts shall be transferred to Secured Party and/or one
(1) or more nominee(s) or designee(s) thereof, and Secured Party and/or such
nominee(s) or designee(s) may in the name of Pledgors or in Secured Party’s
and/or such nominee’s(s’) or designee’s(s’) own name, collect all payments and
assets due Pledgor pursuant to the Merchant Accounts. Further, unless and until
Secured Party and/or such nominee(s) or designee(s) succeeds to actual ownership
thereof, pursuant to the exercise of Secured Party’s remedies described in
Section 2(b) above, neither Secured Party nor any such nominee or designee shall
be obligated to perform or discharge any obligation, duty or liability in
connection with the Merchant Accounts.  The rights of Secured Party hereunder
shall not be conditioned or contingent upon the pursuit by Secured Party of any
other right or remedy against Pledgors or any guarantor of any of the Secured
Obligations, or against any other person which may be or become liable in
respect of all or any part of the Secured Obligations or against any other
collateral security therefor, guarantee thereof or right of offset with respect
thereto.  Neither Secured Party nor any of its nominees or designees shall be
liable for any failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so, nor shall they be under any obligation
to sell or otherwise dispose of any Collateral upon the request of Pledgors or
any other person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

                    (d) Secured Party is hereby authorized to and shall apply
the net proceeds of such sale of, or other realization upon, any or all of the
Collateral, after first deducting the costs and expenses of sale, including
attorneys’ fees and the costs of Secured Party and Secured Party’s agents, to
the payment of the Secured Obligations in such order as Secured Party shall
elect, in its sole discretion, it being understood that this Pledge Agreement
shall remain in full force and effect and Secured Party shall retain all rights
hereunder, until the date on which all of the Secured Obligations have been
indefeasibly satisfied in full, after deducting all such costs and
expenses.  If, after any sale of the Collateral pursuant to this Section 2 there
shall be a balance remaining after the payment of all of the items described
above, such balance shall be paid to Persons entitled by law to receive such
balance to allocate among themselves, without any liability resulting therefrom
on the part of Secured Party.

                    (e) Following the occurrence and during the continuance of
an Event of Default, Secured Party may, at its election, and in addition to any
other remedies available hereunder, in its sole and absolute discretion, no such
duty being imposed hereby, pay, purchase, contest or compromise any encumbrance,
charge or lien which is prior or superior to its security interest in the
Collateral and pay all expenses incurred therewith (any payment or expense so
incurred shall be deemed Secured Obligations and shall be immediately due and
payable and secured hereby), all of which shall be deemed authorized by
Pledgors.  All such expenses not paid when due shall accrue interest at the
Default Rate until the date repaid.

- 4 -

--------------------------------------------------------------------------------



                    (f) All remedies of Secured Party hereunder are cumulative
and are in addition to any other remedies provided for at law or in equity and
may, to the extent permitted by law, be exercised concurrently or separately,
and the exercise of any one remedy shall not be deemed an election of such
remedy or to preclude the exercise of any other remedy.  No failure on the part
of Secured Party to exercise and no delay in exercising any right or remedy
shall operate as a waiver thereof or in any way modify or be deemed to modify
the terms of this Pledge Agreement or of the obligations secured hereby, nor
shall any single or partial exercise by Secured Party of any right or remedy
preclude any other or further exercise of the same or any other right or remedy.

             3. Representations and Warranties of Pledgor.

                    3.1. Each Pledgor hereby jointly and severally represents
and warrants, as of the date hereof, that:

                          (a)           Pledgors (i) are the record and
beneficial owners of, and have good and marketable title to, the Merchant
Accounts, and (ii) will have good and marketable title to the Merchant Accounts
hereafter acquired, in any case, free and clear of all claims, liens, options
and encumbrances of any kind, and has not and will not pledge or grant to any
other person a security interest  in the Merchant Accounts, except as
contemplated by the Note.  Each Pledgor has the right, power and authority to
execute, deliver and perform this Pledge Agreement and to pledge, grant security
interest in and assign the Collateral to the Secured Party as described herein.

                          (b)           Pledgors are the sole holders of the
Merchant Accounts and no other person has any right to or is named as an owner
of any Merchant Account.  The execution, delivery and performance of this Pledge
Agreement by each Pledgor (i) are within the power and authority of the Pledgor,
and (ii) have been duly authorized by all necessary entity action. This
Agreement constitutes the legal, valid and binding obligation of each Pledgor,
enforceable against each Pledgor in accordance with its terms. Further, the
execution, delivery and performance of this Pledge Agreement by each Pledgor
will not cause a violation of or a default under (i) any mortgage, lease or
other agreement, oral or written, to which such Pledgor is a party or by which
any of its assets are subject, or (ii) any pending litigation, judgment, decree,
arbitration award, governmental order, statute, rule or regulation to which such
Pledgor is subject, nor will this Pledge Agreement cause a dissolution or other
termination of any Pledgor.  

                          (c)           The pledge, assignment, lien and
security interest granted pursuant to this Pledge Agreement constitutes a valid,
perfected first priority pledge, assignment, lien and security interest of or in
all of the Collateral owned by Pledgors, enforceable as such against each
Pledgor, all creditors of Pledgors and any person or entity purporting to
purchase or otherwise acquire any Collateral from Pledgors (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally).

                          (d)           The organizational documents of each
Pledgor, as amended to date, are in full force and effect and no Pledgor is in
default in the observance or performance of any term, covenant or condition of
its organizational documents.  True, correct and complete copies of such
organizational documents have been provided to Secured Party.  

- 5 -

--------------------------------------------------------------------------------



                          (e)           No approval by, authorization of, or
filing with any federal, State or other governmental commission, agency or
authority is necessary (i) in connection with the execution, delivery and
performance by any Pledgor of this Pledge Agreement or the Note to which such
Pledgor is a party, if any, or (ii) to perfect the security interests granted
herein, except the filing of UCC Financing Statements pursuant to the Code.

                          (f)            No approval by or authorization or
consent of any other person is necessary to authorize or validate the execution
and delivery of this Pledge Agreement, or if such approval, authorization, or
consent is necessary, such approval, authorization or consent has been obtained
and a copy thereof has been provided to the Secured Party on the date hereof.

                          (g)           No Pledgor has issued or agreed to issue
any options, puts, calls or other securities convertible into or exchangeable
for, the Merchant Accounts, or any portion thereof and except as set forth in
its organizational documents, no other person or entity has any claim on any
portion of the  Merchant Accounts. Upon the occurrence of an Event of Default,
if the Secured Party were to exercise its remedies hereunder, the Secured Party
shall have all rights accruing to the Merchant Accounts.

                          (h)           There are no setoffs, counterclaims or
defenses with respect to the Collateral owned by any Pledgor and no agreement,
oral or written, has been made with any other person or party under which any
deduction or discount may be claimed with respect to such Collateral, and no
Pledgor knows of any fact which would prohibit or prevent any Pledgor from
receiving all of such, or assigning or granting a security interest in the
Collateral.

                          (i)            Each Pledgor will be benefited,
directly and indirectly, by the Lender’s making the Note to the Company.

                          (j)            The transactions contemplated by this
Pledge Agreement do not violate and do not require that any filing, registration
or other act be taken with respect to any and all laws pertaining to the
registration or transfer of securities, including without limitation the
Securities Act of 1933, as amended, and any and all rules and regulations
promulgated thereunder or any applicable state securities laws (collectively,
the “Securities Laws”), as such laws are amended and in effect from time to
time.  Each Pledgor shall at all times comply with the Securities Laws as the
same pertain to all or any portion of the Collateral or any of the transactions
contemplated by this Pledge Agreement.  

                          (k)           The execution and delivery by each
Pledgor of this Pledge Agreement, the Guaranty and the Note to which such
Pledgor is a party have been duly authorized by all necessary and appropriate
action under Utah and California law, as applicable, and Pledgors’
organizational documents.

                         (l)             Within 10 days from the date of this
Agreement the Pledgors shall notify the bank(s) (each a “Merchant Bank” and,
collectively, the “Merchant Banks”), listed on Schedule B attached hereto and
made part hereof, where the Merchant Accounts are held that the Pledgors have
pledged security interests in the Collateral and/or Merchant Accounts, and
regarding the terms and conditions of this Pledge Agreement.  The Pledgors shall
undertake to cause each such Merchant Bank and any other owner of the Merchant
Accounts to execute and deliver to the Lender the acknowledgement of this
Agreement and the pledge of the Collateral, all in the form of Annex A annexed
hereto.

             4. Covenants of Pledgor.  Each Pledgor hereby jointly and severally
covenants as follows that from and after the date hereof:

                    4.1. (a) Without the prior written consent of Secured Party,
no Pledgor shall, either directly or indirectly, mortgage, sell, dispose of
(whether directly or indirectly), hypothecate, pledge, create a security
interest or lien upon, encumber, give or place in trust, any of the Merchant
Accounts owned by Pledgor, or any other Collateral owned by such Pledgor, until
the date on which all of the Secured Obligations have been fully and
indefeasibly paid in full and otherwise performed.

- 6 -

--------------------------------------------------------------------------------



                          (b)           Each Pledgor shall defend, at Pledgors’
cost, Secured Party’s security interest in and to the Merchant Accounts or any
other Collateral as applicable, against all Persons and against all claims and
demands whatsoever.

                          (c)           Each Pledgor shall promptly notify
Secured Party, in writing, of the imposition at any time of any claim, option,
lien or encumbrance upon or against all or any portion of the Merchant Accounts
and/or any other Collateral.

                          (d)           Each Pledgor shall, on Secured Party’s
demand, furnish further reasonable assurance of its title with respect to the
Merchant Accounts, or any other Collateral, execute any written agreement or do
any other act reasonably necessary to effectuate the purposes and provisions of
this Pledge Agreement and execute any instrument or statement required by law or
otherwise in order to perfect, continue or terminate the security interest of
Secured Party in the Merchant Accounts and the other Collateral.

                           (e)          Each Pledgor shall promptly provide
Secured Party with true and complete copies of any amendment or supplement to,
or waiver under, its organizational documents.

                           (f)           Each Pledgor shall promptly (i) notify
Secured Party of any notice from any Merchant Bank regarding any change to the
Collateral and/or Merchant Accounts, and (ii) provide Secured Party with true
and complete copies of any correspondence from any Merchant Bank related
thereto.

                    4.2. In no event shall any Pledgor do or permit to be done,
or omit to do or permit the omission of, any act or thing, the doing or omission
of which, would impair (i) the validity, enforceability, perfection or priority
of the security interests granted herein, or (ii) the value of the Collateral,
or (iii) the ability of Secured Party to realize upon its remedies provided in
this Pledge Agreement or under the Code.

                    4.3. Upon the occurrence and during the continuance of an
Event of Default under the Note, all Proceeds of the Collateral received by
Pledgor shall be promptly delivered to Secured Party, in the same form as
received, with the addition only of such endorsements and assignments as may be
necessary to transfer title to Secured Party, and pending such delivery, such
Proceeds shall be held in trust for Secured Party; and such Proceeds shall be
applied to the Secured Obligations secured hereby pursuant to the terms of the
Note.

                    4.4. Each Pledgor authorizes Secured Party, at the expense
of Pledgors, to execute and file any financing statement or statements deemed
necessary by Secured Party to perfect its security interest in the Collateral.
Each Pledgor will sign, if required, and deliver any financing statements and
other documents and perform such other acts as Secured Party deems necessary or
desirable from time to time to establish and maintain in favor of Secured Party
valid and perfected first priority security interest in the Collateral, free of
all other liens, encumbrances, security interests and claims.  Each Pledgor
shall also furnish to Secured Party all certificates or other instruments and
papers evidencing or constituting any of the Collateral, together with
appropriate endorsements and assignments and any information relating thereto,
and shall take such actions as Secured Party may deem reasonably necessary or
desirable from time to time to establish valid security interests in and to
further protect and perfect its interest in the Collateral.

- 7 -

--------------------------------------------------------------------------------



                    4.5. Each Pledgor upon demand shall pay to Secured Party the
amount of any and all expenses, including the reasonable fees and disbursements
of counsel and of any experts and Secured Party’s, which Secured Party may incur
in connection with: (i) the custody (for which such expenses shall be
reasonable), preservation, use or operation of, or the sale of, collection from,
or other realization upon, any of the Collateral; (ii) the exercise or
enforcement of any of the rights of Secured Party hereunder; or (iii) the
failure by any Pledgor to perform or observe any of the provisions hereof after
the expiration of any applicable notice and/or cure periods.

                    4.6. Within ten (10) days of execution of this Pledge
Agreement, Pledgor shall use its best efforts to cooperate with Secured Party to
obtain and execute, along with each Merchant Bank, such Merchant Bank’s form of
pledge agreement with respect to the Collateral and/or Merchant Accounts held by
such Merchant Bank.

                    4.7. None of the Collateral and/or Merchant Accounts shall
be subject to setoff, deduction or counterclaim, and shall be free and clear of
and without any deduction or withholding for or on account of any taxes, levies,
duties, charges, fees, restrictions or conditions of any nature now or hereafter
imposed by any federal, state, country or local government or any political
subdivision or taxing authority thereof or therein.

             Without limiting the foregoing, the breach by any Pledgor of any of
the covenants set forth in this Section 4 shall constitute an “Event of Default”
under the Note.

             5. Power of Attorney.  Each Pledgor hereby irrevocably appoints and
instructs Secured Party as its attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor, Secured Party
or otherwise, from time to time in Secured Party’s discretion to take any and
all actions necessary and proper, to carry out the intent of this Pledge
Agreement and to perfect and protect the lien, pledge, assignment and security
interest of Secured Party created hereunder.  Each Pledgor hereby ratifies,
approves and confirms all actions taken by Secured Party and its
attorneys-in-fact pursuant to this Section 5.  Secured Party will not be liable
for any acts of commission or omission nor for any error of judgment or mistake
of fact or law with respect to its dealings with the Collateral unless such
liability arises out of or from the gross negligence or willful misconduct of
such party.  This power of attorney, being coupled with an interest, is
irrevocable until the date upon which the Secured Obligations have been
indefeasibly satisfied in full).  Without limiting the foregoing, if any Pledgor
fails to perform any agreement or obligation contained herein, Secured Party may
itself perform, or cause performance of, where necessary or advisable in the
name or on behalf of such Pledgor, and at the expense of such Pledgor, as
applicable.

             6. Third Party Waivers.

                    6.1. Rights of Secured Party.  Each Pledgor authorizes
Secured Party to perform any or all of the following acts at any time in its
sole discretion, all without notice to any Pledgor, without affecting Pledgors’
obligations under this Pledge Agreement and without affecting the liens and
encumbrances against the Collateral in favor of Secured Party:

                          (a) Secured Party may alter any terms of the Secured
Obligations or any part thereof, including renewing, compromising, extending or
accelerating, or otherwise changing the time for payment of, or increasing or
decreasing the rate of interest on, the Secured Obligations or any part thereof.

- 8 -

--------------------------------------------------------------------------------



                          (b) Secured Party may take and hold security for the
Secured Obligations, accept additional or substituted security, and subordinate,
exchange, enforce, waive, release, compromise, fail to perfect and sell or
otherwise dispose of any such security.

                          (c) Secured Party may direct the order and manner of
any sale of all or any part of any security now or later to be held for the
Secured Obligations, and Secured Party (or its nominees or designees) may also
bid at any such sale.

                          (d) Secured Party may apply any payments or recoveries
from any Pledgor or any other source, and any proceeds of any security, to the
obligations under the Note in such manner, order and priority as Secured Party
may elect.

                          (e) Secured Party may release any person or entity of
its liability for the Secured Obligations or any part thereof..

                          (f) Secured Party may substitute, add or release any
one or more guarantors or endorsers.

                         (g) Secured Party may make demand upon and receive from
any or all Merchant Bank(s) for payment from the Merchant Accounts.

                    6.2. Absolute Obligations.  Each Pledgor expressly agrees
that until all Secured Obligations are indefeasibly paid and performed in full
and each and every term, covenant and condition of this Pledge Agreement, the
Note and the Guaranty of each Pledgor is fully and indefeasibly performed, no
Pledgor shall be released of its obligations, waivers and agreements set forth
herein or under the Purchase Agreement, Guaranty or Note nor shall the validity,
enforceability or priority of the liens and encumbrances against the Collateral
in favor of Secured Party be affected in any manner by or because of:

                          (a) Any act or event which might otherwise discharge,
reduce, limit or modify Pledgors’ obligations hereunder or under the Note or the
Guaranty or the liens and encumbrances against the Collateral in favor of
Secured Party;

                          (b) Any waiver, extension, modification, forbearance,
delay or other act or omission of Secured Party or any failure to proceed
promptly or otherwise as against Company, any Pledgor, or any other person or
entity or any security;

                          (c) Any action, omission or circumstance which might
increase the likelihood that Secured Party might enforce the rights granted
under this Pledge Agreement or under the Note or the Guaranty or which might
affect the rights or remedies of any Pledgor as against Company; or

                          (d) Any dealings occurring at any time between Company
and Secured Party, whether relating to the Secured Obligations or otherwise.

                          (e) To the extent permitted by law, each Pledgor
hereby expressly waives and surrenders any defense to the performance of the
obligations under this Pledge Agreement and under the Purchase Agreement, Note
or the Guaranty or to the enforcement of the liens and encumbrances against the
Collateral in favor of Secured Party based upon any of the foregoing acts,
omissions, agreements, waivers or matters described in this subsection.  It is
the purpose and intent of this Pledge Agreement that the obligations of each
Pledgor under this Pledge Agreement and under the Note or the Guaranty shall be
absolute and unconditional under any and all circumstances, to the extent
permitted by law.

                    6.3. Pledgors’ Waivers.  To the extent permitted by law,
each Pledgor waives:

- 9 -

--------------------------------------------------------------------------------



                          (a) Any right it may have to require Secured Party to
proceed against the Company, one or more Pledgor or any other person or entity,
proceed against or exhaust any security held from the Company, any Pledgor or
any person or entity, or pursue any other remedy in Secured Party’s power to
pursue;

                          (b) Any defense based on any claim that Pledgors’
obligations exceed or are more burdensome than those of the Company or any other
person;

                          (c) Any defense:  (i) based on any legal disability of
any other person, (ii) based on any release, discharge, modification, impairment
or limitation of the liability of any other person to Secured Party from any
cause, whether consented to by Secured Party or arising by operation of law,
(iii) arising out of or able to be asserted as a result of any case, action or
proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of any other person or any of their affiliates, or any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in each case as
undertaken under any U.S. Federal or State law (each of the foregoing described
in this clause (iii) being referred to herein as an “Insolvency Proceeding”); or
(iv) arising from any rejection or disaffirmance of the Secured Obligations, or
any part thereof, or any security held therefor, in any such Insolvency
Proceeding;

                          (d) Any defense based on any action taken or omitted
by Secured Party in any Insolvency Proceeding involving any other person,
including any election to have Secured Party’s claim allowed as being secured,
partially secured or unsecured, any extension of credit by Secured Party to any
other person in any Insolvency Proceeding, and the taking and holding by Secured
Party of any security for any such extension of credit;

                          (e) All presentments, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
intention to accelerate, notices of acceleration, notices of acceptance of this
Pledge Agreement and of the existence, creation, or incurring of new or
additional indebtedness, and demands and notices of every kind; and

                          (f) Except for such notices as required by the Note or
Guaranty, any defense based on or arising out of any defense that Company or any
of its respective affiliates may have to the payment or performance of the
Secured Obligations.  

                    6.4. Waiver of Subrogation and Other Rights.

                          (a) Upon the occurrence and during the continuance of
any Event of Default, in its sole discretion, without prior notice to or consent
of any Pledgor, Secured Party may elect to (but subject to the terms of this
Agreement and the Note or the Guaranty):  (i) foreclose against any Collateral
for the Secured Obligations, (ii) accept a transfer of any such Collateral for
the Secured Obligations in lieu of foreclosure, (iii) compromise or adjust the
Secured Obligations or any part thereof or make any other accommodation with
Company or any person or entity, or (iv) exercise any other remedy against
Company or any person or entity or any Collateral for the Secured
Obligations.  No such action by Secured Party shall release or limit Secured
Party’s rights hereunder or under the Note or the Guaranty, even if the effect
of the action is to deprive such Pledgor of any subrogation rights, rights of
indemnity, or other rights to collect reimbursement from such Pledgor or any
other person or entity for any sums paid to Secured Party, whether contractual
or arising by operation of law or otherwise.  Each Pledgor expressly agrees that
under no circumstances shall any Pledgor be deemed to have any right, title,
interest or claim in or to any real or personal property to be held by Secured
Party or any third party after any foreclosure or transfer in lieu of
foreclosure of any security for the Secured Obligations.

- 10 -

--------------------------------------------------------------------------------



                          (b) Regardless of whether any Pledgor may have made
any payments to Secured Party, until such time as all Secured Obligations are
fully, finally and indefeasibly paid to Secured Party, each Pledgor waives, to
the extent permitted by law and subject to Section 6(c) below, (all of the
following rights, collectively, “Pledgors’ Conditional Rights”):  (i) all rights
of subrogation, all rights of indemnity, and any other rights to collect
reimbursement from Company on account of the Collateral encumbered by this
Pledge Agreement, whether contractual or arising by operation of law (including
the United States Bankruptcy Code or any successor or similar statute) or
otherwise; (ii) all rights to enforce any remedy that Secured Party may have
against any Pledgor or any person or entity granting collateral for the Secured
Obligations; and (iii) all rights to participate in any Collateral now or later
to be held by Secured Party.

                          (c) Subject to the full, final and indefeasible
payment of all Secured Obligations to Secured Party, each Pledgor shall retain
its rights to seek contribution and reimbursement from, and rights of
subrogation with respect to, the other guarantors to the extent the Secured
Obligations hereunder render Pledgor insolvent.  Such rights of subrogation,
contribution and reimbursement shall be subordinate to the Secured Obligations,
and no Pledgor shall enforce any such rights until the Secured Obligations shall
have been finally paid in full.

             7. Miscellaneous.

                    7.1. Notices.  All notices, consents, approvals and requests
required or permitted hereunder shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) international
courier service, or (c) by telecopier (with answer back acknowledged), addressed
as follows (or at such other address and person as shall be designated from time
to time by any party hereto, as the case may be), in a written notice to the
other parties hereto in the manner provided for in the Purchase Agreement.

             A notice shall be deemed to have been given:  In the case of hand
delivery, at the time of delivery; in the case of registered or certified mail,
when delivered or the first attempted delivery on a Business Day; or in the case
of expedited prepaid delivery, upon the first attempted delivery on a Business
Day; or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

                    7.2. Entire Agreement.  This Agreement, the Purchase
Agreement, the Note and the Guaranty contain the entire agreement of the parties
hereto and thereto in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, whether oral or
written, between Pledgors and Lender are superseded by the terms of this
Agreement and the Note or the Guaranty.  THIS AGREEMENT MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  NO COURSE OF DEALING BETWEEN PLEDGORS AND LENDER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES AND NO EXTRINSIC EVIDENCE OF ANY NATURE MAY BE
USED TO CONTRADICT OR MODIFY ANY TERM OF THIS PLEDGE AGREEMENT.  THERE ARE NO
ORAL AGREEMENTS BETWEEN PLEDGORS AND LENDER.

                    7.3. Termination of Pledge Agreement.   Upon the
indefeasible payment in full of all Secured Obligations, the security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the Pledgors, and, at the request of Pledgors, Secured Party shall execute and
deliver to Pledgors a written release and termination of this Agreement, subject
to the Surviving Obligations.  

                    7.4. No Waiver.  No failure or delay on the part of Secured
Party in the exercise of any power, right or privilege hereunder shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude any other for further exercise thereon for of
any other power, right or privilege.  All rights and remedies existing under
this Pledge Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

- 11 -

--------------------------------------------------------------------------------



                    7.5. Amendments.  No amendment, modification, supplement,
termination or waiver of any provision of this Pledge Agreement, and no consent
to any departure by any Pledgor therefrom, shall in any event be effective
unless the same shall be in writing and signed by Secured Party and, in the case
of any such amendment, modification or supplement by Pledgor.  Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

                    7.6. Severability.  All provisions of this Pledge Agreement
shall be considered as separate terms and conditions, and in the event anyone
shall be held illegal, invalid or unenforceable, all the other provisions hereof
shall remain in full force and effect as if the illegal, invalid or
unenforceable provision were not a part hereof..

                    7.7. GOVERNING LAW; CONSENT TO JURISDICTION.  THIS PLEDGE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  PLEDGORS
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT
TO LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS PLEDGE SHALL BE LITIGATED IN SUCH COURTS.  EACH PLEDGOR ACCEPTS FOR ITSELF
AND IN CONNECTION WITH THE COLLATERAL, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS LOAN AGREEMENT, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH
OBLIGATION.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS
AGAINST ANY PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION.  

                    7.8. WAIVER OF JURY TRIAL.  EACH PLEDGOR AND LENDER
MUTUALLY, EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY FOR ANY
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT IN THE INTEREST
OF AVOIDING DELAY AND EXPENSES ASSOCIATED WITH JURY TRIALS.

                    7.9. Counterparts.  This Pledge Agreement may be executed in
one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

- 12 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Pledgor and Secured Party have executed this Pledge
Agreement as of the date first above written.

PLEDGORS:   LEGACY MEDIA LLC   By:________________________________ Michael Hill,
Manager   CONSUMER LOYALTY GROUP LLC   By:________________________________
Michael Hill, Manager   COMMERCE PLANET, INC.  
By:________________________________ Anthony Roth, President   SECURED PARTY:  
MORLEX, INC.   By:______________________________ Richard Berman, Chief Executive
Officer and President

- 13 -

--------------------------------------------------------------------------------





Annex A

Form of Merchant Account Acknowledgement

             The undersigned hereby acknowledges and agrees that, pursuant to a
Pledge and Security Agreement, dated September __, 2008 (the “Pledge Agreement”)
between and among COMMERCE PLANET, INC., a Utah corporation (the “Company”) with
an address at 30 S. La Patera Lane, Goleta, CA 93117, LEGACY MEDIA LLC, a
California limited liability company and wholly-owned subsidiary of, with the
same address as, the Company (“Legacy”), and CONSUMER LOYALTY GROUP LLC, a
California limited liability company and wholly-owned subsidiary of, with the
same address as, the Company (“Consumer” and together with Legacy, the
“Pledgors”), for the benefit of MORLEX, INC., a Colorado corporation (the
“Lender” or “Secured Party”), the Lender has been granted and continues to hold
a first lien security interest in and to all of the Merchant Accounts (as
defined in the Pledge Agreement), and (ii) all Proceeds (as defined in the
Pledge Agreement) of such Merchant Accounts (collectively, the “Collateral”), as
collateral security for the repayment of a $200,000 note together with all
accrued interest thereon.  The undersigned, in connection with its possession
and control of a portion of the Collateral, hereby agrees to comply with any
“instructions” (as defined in Section 8-102(a)(12) of the UCC) originated by
Secured Party without further consent of Pledgor, including, without limitation,
instructions regarding to the withdrawal, transfer and/or disposition of any and
all funds contained within such Merchant Accounts.  By executing and delivering
this Agreement, each of the undersigned hereto intend to establish Lender’s
control over the Collateral for purposes of the provisions of Section
8-106(c)(2) of the UCC.



- 14 -

